Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim InterpretationClaims 1 and 7 recite a silicon oxide. The examiner considered the term to refer to SiO. However, a review of the specification indicated that the term may refer to SiO2 as well. A review of the prior art and the state of the terminology supports applicant’s use of the phrase silicon oxide to refer to silicon oxides. The examiner thus afforded the terminology a broad scope in keeping with this understanding. 
Claim 1 recites: “equal to a fraction of the thickness required for achieving thermal compensation”. The examiner understands this phrase to mean less than the thickness required for achieving thermal compensation and does not achieve thermal compensation. Or in other words: A fraction of the thickness required could logically be 10/1 and thus achieve thermal compensation. The examiner concludes that such is not a “reasonable” interpretation of the phrase as those skilled in the art giving faith and credit to the phrase would understand that it means less than in common vernacular. To do the contrary would be unreasonable and thus not in keeping with the principle of broadest reasonable interpretation.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach nor suggest the claimed “first layer of silicon oxide on all of the faces of the core of the coil spring, the first layer having a thickness which is equal to a fraction of the thickness required for achieving thermal compensation” in combination with the other limitations of claim 1.



Shimizu (US 4887886) teaches a wristwatch component made with light interference layers with a thickness in the claimed range set forth by claim 7. The Shimizu reference primarily considers an embodiment of silicon dioxide. Shimizu considers variations including SiO column 2 lines 1-20, particularly line 15. The core difference between the claimed invention of claims 1 and 7 and the disclosure of Shimizu is that Shimizu does not consider the application of a spring.  

Kuo (US 5502595) teaches coloring films involving the application of silicon oxide to achieve an interference coloring effect – abstract, claim 1. Kuo does not consider the claimed spring application. 

Hessler (US 2015/0261187) teaches an illuminated balance spring wherein coatings are applied entirely or selectively on faces thereof to achieve an aesthetic effect in the form of illumination. Paragraphs 21, 29, 30, 40, 53, 62. Of particular note, paragraph 53 considers coatings of SiO2 for aesthetic reasons and paragraph 52 recites a thickness in the range of 10 nanometers to 1 micrometer. The coating is discussed in the context of providing a color to the regions in question paragraphs 50-53. Hessler does not use the terminology interference or interference coloring. However, given the application of color and the expressly disclosed ranges the disclosure begs the question of whether such a feature would be inherent. For the purposes of patentability the examiner does not need to address the express issue as 
Or in other words: 
Silicon layers are known to provide thermal compensation in the art of horology as applied to time keeping springs. See for instance Ching (US 2016/0238994) which discloses a silicon dioxide layer to provide thermal compensation. 
Silicon layers are known in other fields to provide coloring as evidenced by Kuo 5502595.
Silicon layers are also known in the field of horology to provide a coloring effect as evidenced by Shimizu (US 4887886). 
The examiner concludes that it is the combination of the silicon layer for aesthetic coloring and the different silicon layer for thermal compensation that is most non-obvious, particularly with regard to Hessler 20150261187. One skilled in the art would plainly consider a thermal layer of silicon oxide. As evidenced by Hessler one skilled in the art would consider an aesthetic layer of silicon oxide. There is no teaching or record that one skilled in the art would consider both at the same time - within the lens of obviousness under 35 USC 103.  

Of additional note: IDS cites Borron US 2015/0185701. This reference discusses the boating of NbZr with a first oxide layer and a second oxide layer - abstract. At least one oxide layer is in the claimed range of claim 7. Paragraph 78 2nm to 60nm is less than 1um – claim 7. Borron is primarily concerned with NbZr – abstract – but also very clearly considers a silicon core with a silicon dioxide coating – paragraph 75, and more generally paragraphs 75-90.  Borron also clearly provides at least two oxide layers for color – paragraphs 18-22 discusses the colors achievable with the combination of different layers. Borron is also concerned with no negatively effecting the temperature characteristics of the spring by the application of the layers – paragraph 90. The reference has been carefully reviewed and the closest it gets to the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN KAYES whose telephone number is (571)272-8931. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN KAYES/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        1/7/22